United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 18-2474
                      ___________________________

                           United States of America

                      lllllllllllllllllllllPlaintiff - Appellee

                                         v.

                           Eloy Balderrama-Chavez

                    lllllllllllllllllllllDefendant - Appellant
                                    ____________

                   Appeal from United States District Court
              for the Western District of Arkansas - Fayetteville
                               ____________

                          Submitted: May 17, 2019
                            Filed: June 5, 2019
                              [Unpublished]
                              ____________

Before COLLOTON, BEAM, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.
       Eloy Balderrama-Chavez appeals his 46-month sentence for a drug violation,
contending the district court1 procedurally erred by relying on speculation to formulate
his sentence. Having jurisdiction pursuant to 28 U.S.C. § 1291, we affirm.

      Balderrama-Chavez pled guilty to one count of possession of more than 500
grams of cocaine mixture with intent to distribute in violation of 21 U.S.C. § 841(a)(1)
and (b)(1)(B)(ii). At sentencing, the district court determined his sentencing
Guidelines range to be 37-46 months imprisonment. Noting that Balderrama-Chavez
was paid $5,000 for what was allegedly his first distribution, the district court inquired
about evidence of prior involvement in drug trafficking. The government said it did
not have any such evidence. After a discussion of mitigating and aggravating factors,
including its continued incredulity about Balderrama-Chavez’s lack of drug
experience, the district court sentenced Balderrama-Chavez to 46 months
imprisonment.

       Because Balderrama-Chavez failed to object to any alleged procedural error
below, we review only for plain error. United States v. Miller, 557 F.3d 910, 916 (8th
Cir. 2009). Balderrama-Chavez must demonstrate “(1) there was error, (2) the error
was plain, and (3) the error affected his substantial rights.” Id. (citing United States
v. Olano, 507 U.S. 725, 732 (1993)). Examples of procedural error include “failing
to calculate (or improperly calculating) the Guidelines range, treating the Guidelines
as mandatory, failing to consider the [18 U.S.C.] § 3553(a) factors, selecting a
sentence based on clearly erroneous facts, or failing to adequately explain the chosen
sentence[.]” United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc)
(quoting Gall v. United States, 552 U.S. 38, 51 (2007)).




      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.

                                           -2-
       In United States v. Stokes, we found plain error where the district court
concluded the defendant was “selling drugs, probably” when there was no such
allegation in the presentence investigation report and the government argued the
defendant was “probably” selling drugs because he was unemployed and had a six-
year-old drug delivery conviction. 750 F.3d 767, 771-72 (8th Cir. 2014). Because the
factually-unsupported drug sales formed a “principal basis” for the district court’s
decision to deny a downward variance, the district court erred. Id. at 772; see also
United States v. Durr, 875 F.3d 419, 421-22 (8th Cir. 2017) (finding no error where
an inference was not the “principal basis” for the imposed sentence).

       Here, there is no indication that an improper inference was a “principal basis”
for Balderrama-Chavez’s sentence. Rather, the district court engaged in a full
discussion of the § 3553(a) factors. It began by stating that drug distribution cases are
always considered serious and that Balderrama-Chavez’s offense involved a
significant amount of drugs. It also noted several mitigating factors in Balderrama-
Chavez’s case, including that it was his first offense; he served a minor role as a driver
or courier; he had never done drugs; he had family support and work history; and the
conduct was nonviolent. It was only in the middle of this broader discussion that the
district court reflected on the possibility of prior drug activity, saying:

      I appreciate the fact that you disclosed that your cut was to be $5,000.
      I can tell you that that is more money tha[n] I have ever heard in any case
      that someone whose role was solely that of a mule has been paid. Never
      heard of a mule being paid $5,000.

      I think it strains credulity to believe that this was your first experience.
      I mean, on what basis, if this was the very first time that you did that,
      would you be paid $5,000? I mean, that just strains this Court’s common
      sense, especially as to these sorts of matters, after having read hundreds
      of drug distribution presentence reports about how these things work.




                                           -3-
      So I’m not going to make a finding that the information you provided
      was less than complete, nor am I going to make a finding that you were
      not honest, but I will make the observation that the sheer absence of any
      other information and context just causes the Court to, as I said, have a
      hard time believing that there’s not something more to the story.

Sent. Tr. 40-41, Dist. Ct. Dkt. 52 (emphasis added).

       Because the district court expressly declined to make a finding based on
speculation, declined to find the information provided by Balderrama-Chavez to be
“less than complete,” and instead used a thorough discussion of the § 3553(a) factors
to formulate Balderrama-Chavez’s sentence, it did not procedurally err. Therefore,
we affirm.
                       ______________________________




                                         -4-